Electronically Filed
                                                     Supreme Court
                                                     SCPW-XX-XXXXXXX
                         SCPW-XX-XXXXXXX             30-MAR-2021
                                                     10:57 AM
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
                                                     Dkt. 13 ODDP

                      TARVAL WEBSTER, Petitioner,

                                  vs.

                   STATE OF HAWAI#I, Respondent.


                          ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
     Circuit Judge Cataldo, in place of Eddins, J., recused)

           Upon consideration of petitioner Tarval Webster’s

petition for writ of mandamus, filed on February 16, 2021, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner’s “Petition to Vacate, Set

Aside, or Correct Judgment or to Release Petitioner from

Custody,” which was mailed on October 1, 2020, was filed in the

first circuit court on October 6, 2020, assigned case number

1CPN-XX-XXXXXXX, and assigned to a circuit court judge.      The

petition remains pending in the circuit court and any relief

related to the petition may be sought in the case as provided by

law.   Petitioner, therefore, is not entitled to the requested

extraordinary writ.     See Kema v. Gaddis, 91 Hawai#i 200, 204, 982

P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a
clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, March 30, 2021.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Lisa W. Cataldo




                                     2
3